ACCEPTED
                                                                                                                                                        01-15-00888-CV
                                                                                                                                             FIRST COURT OF APPEALS
                                                                                                                                                     HOUSTON, TEXAS
                                                                                                                                                  10/20/2015 3:22:33 PM
        Appellate Docket Number: Ol-15-00888-CV                                                                                                   CHRISTOPHER PRINE
                                                                                                                                                                 CLERK
    I!\ppcllatc Case Style:            Eagle Oil & Gas Co. & Eagle Wes-Tcx, L.P.

    I                            Vs.
    I                                  Shale Exploration, LLC
    I
    ~----·-·-------------------------------------------------------j
                                                      FILED IN
    l~·~~~£.::_~1ion Case No.:                               1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
    ~---------------------------1                            10/20/2015 3:22:33 PM
                                                             CHRISTOPHER A. PRINE
    Amended/corrected statement: DOCKETING STATEMENT (Civil)          Clerk
                                                       Appellate Court: I st Court of Appeals
                                                 (to be tiled in the coun of appeals upon perfection of appeal under TRAP 32)

    , Y. Appellant                                                                  H. Appellant Attorney(s)
    ' - - - - - - · - - - - - - - - - - - - - - - - - - - - ----------------------------1
    [[] Person         IZ] Organization (choose one)                               IZ]      Lead Attorney
    I Or~ani/alion     ~~amc:   Eagle Oil & Gas Co. & Eagle Wes-Te:x,   L!HJ        First Name:        Bruce
    i
    j   First Name:                                                                 Middle Name: W.
        Middle Name:                                                                Last Name:         Bowman
        Last Name:                                                                 Suffix:     Jr.

        Suffix:                                                                    Law Firm Name: Godwin Lewis PC
        ProSe:     0                                                               Address 1:          Renaissance Tower
                                                                                   Address 2:          1201 Elm Street, Suite 1700

                                                                                   City:               Dallas

                                                                                   Stute:      Texas                       Zip+4:    75270
                                                                                   Telephone:          (214) 939-8679           ext.
                                                                                   Fax:        (214) 527-3104
                                                                                   Email:      Bruce.Bowman@GodwinLewis.com

                                                                                   SBN:        02752000

        I. Appellant                                                               U. Appellant Attorney(s)
1
    1

1'-·.J Person
         '             D Organization   (choose one)                              D        Lead Attorney
i
II,..         II
                                                                                  First Name:          W.
I'       rrst '<ame:                                                              Middle Name: Ira
IM iddlc          Name:                                                           Last Name:           Bowman
    I .asl Name:                                                                  Sullix:
    Suffix:                                                                       Law Firm Name: Godwin Lewis PC
1   Pro Sc:       0                                                               Address 1:           Renaissance Tower

L                                                                                 Address 2:
         ·-----------------------------------------------~--------------------------------------------~
                                                                                                       1201 Elm Street, Suite 1700




                                                                       Page 1 of9
                                                              City:               Dallas

                                                              State:      Texas                       Zip+4:      75270

                                                              Telephone:          (214) 939-4485             ext.
                                                              htx:        (214) 527-3239
                                                              Email:      lra.Bowman@GodwinLewis.com

                                                              SBN:        24050316

    I. Appellant                                              II. Aptlellant Attorney(s)
    [] Person       0   Organization (choose one)             0       Lead Attorney
                                                              First Name:         Shawn
    First Name:                                               Middle Name: M.

    Middle Name:                                              Last Name:          McCaskill

    r .asl '\ame:                                             Suffix:

    SuC!Ix:                                                   Law Firm Name: Godwin Lewis PC

    ProSe:     0                                              Address 1:          Renaissance Tower
                                                              Address 2:          1201 Elm Street, Suite 1700

                                                              City:               Dallas

                                                              Stntc:      Texas                       Zip+4:      75270
                                                              Telephone:          (214) 939-8684           ext.
                                                              Fax:        (214) 527-3165
;                                                             Email:      Shawn.McCaskiii@GodwinLewis.com

I                                                             SBN:        24007633
~--------------------------------------------------------------1
    I. Appellant                                              II. Appellant Attorney(s)

    0   Person      0   Organization (choose one)            D        Lead Attorney

                                                              First Name:         Elaine
    First Name:                                               Middle Name: A.
    Middle Name:                                              Last Name:          Carlson

    La~t   Name:                                              SuCfix:

    SuiTix:                                                   La-vv Firm Name:

    Pre Sc:   0                                               Address 1:          15 Chesnut Hill Court
                                                             I Address 2:
                                                             City:                The Woodlands

                                                             Stale:      Texas                      Zip+4:      77380
                                                             Telephone:           (713) 646-1870           ext.
                                                             Fax:
                                                             Emai I:     elainecarlson@comcast.net
'
I

L       ----------------------~------------------------~
                                                             SBN:

I m.       Appellee                                           IV. Appellee Attorney(s)
r~---·--~~---------------------+---
    D   Person      IZ]Organization (choose one)             IZJ      Lead Attorney

1   Organization Name: Shale Exploration. LLC                First Name:          Matthew
'                                                      ---L--·-----------------------~

                                                    Page 2 of 9
First Name:             IMiddle       Name: R.

Middle Name:                Last Name:        Pearson
Last Name:                  Suffix:
Surfix:                     Lm" Firm Name: Gravely & Pearson, LLP
Pro Sc:   Q             I Address
                               " I·.          425 Soledad, Suite 600

                            Address 2:

                            City:             San Antonio
                            Stale:    Texas                     Zip+4:        78205
                            Telephone:        (210) 472-1111           ext.
                            Fax:
                            Email:    MPearson@gplawfirm.com
                            SBN:      00788173




               Page 3 of9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order orjudgmcnt signed: 7/21/15 and 9/29/15                           Type ofjudgmcnt:    Jury Trial

Dat·c notice of appeal !]led in trial court: October 16,2015
Ir n,ai led to the trial court clerk. cdso give the date mailed: October 16. 20 l5

Interlocutory appeal or appealable order: DYes            lZl   No
If yes. please specify statutory or other basis on which interlocutory order is appealable (Sec TRAP 28):


Accelerated appeal (See TRAP 28):            D Yes lZ] No
If yes. please spccily statutory or other basis on which appeal is accelerated:


i'arcnta! Termination or Child Protection? (Sec TRAP 28.4):            []Yes      f~No

Pemtissi,c? (Sec TRAP 28.3):                    DYes       lZJ No
l C: cs. please specify statutory or other basis for such status:


Agreed? (Sec TRAP 28.2):                       DYes lZ] No
If yes. please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:            DYes lZ] No

! r y~s. please spccily statutory or other basis for such status:


])('CS   this case involve an amount under $100.000?        D     Yes [Z]No
Judgment or order disposes of all parties and issues:       IS!   Yes []No
Appeal ti·om final judgment:                                IZJ Yes D No
Docs the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?        D     Y cs IZJNo

VI. Actions Extending Time To Perfect AppeaR

.rv!otion lor New Trial:             IZJ Yes D No                     lfycs, date tiled: 8/19/15 and 10/16/15

!\lotion to Modify Judgment:         IZJYcs     DNo                   Ifycs. date filed: 8/19/15 and 10/16/15
Request Jix Findings of Fact         DYes      lZJ No                 lfycs, dale liled:
and Conclusions of Law:
Vlocion to Reinstate:
                                     DYes      lZJ No                 If yes, date filed:

Motion under TRCP 306a:
                                     0   Yes   lZJ No                 If yes, date liicd:

Other:                               DYes      lZJ   No
rr other. please specify:

VI I. lndigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)
---·------------------------------------------------------------------------------------------~
.'\ITiJm it Jilcd in trial court:   DYes D           No              Ifycs. date tiled:

Contcsl lilcd in trial court:       DYes       IZJ No                If yes, date lilcd:

Date ruling on contest due:

Ruling on contest: D Sustained           D Overruled                 Date of ruling:

                                                                      Page 4 of 9
    V In. Bankruptcy

    lias any party to the court's judgment filed I(Jr protection in bankruptcy \\'hich might alkctthis appeal?    DYes ~No
    lfycs. please attach a copy of the petition.



    Date bankruptcy filed:                                          Bankruptcy Case Number:




    IX. Tt·ial Court And Record

    Court:        152 Judicial District Court                             Clerk's Record:
    Countv: Harris County, Texas
'
I
             -                                                            Trial Court Clerk:    ~District    D County
i   Tria~    Court Docket :\'umber (Cause No.): 2012-25694                Was cle1·k's record requested?     ~   Yes   D No
I                                                                         lfycs. date requested: October 16,2015
    !'rial Judge (\Yho tried or disposed ot"casc):                        lfno. date it will be requested:
    First Name:          Robert                                           Were payment arrangements made with clerk?
    Middle Name:                                                                                                  ~Yes 0No 0Indigent
    Last Name:           Schaffer
                                                                          (Note: No request required under TRAP 34.5(a),(b))


: i\ddress I:            Harris County Civil Courthouse
i
i /\ddrcss 2 :           201 Caroline, lith Floor
1
1c··11; :                If- ouston
I   Stale:       Texas                      Zip+ 4: 77002
    Telephone:       (713) 368-6040             ext.

    Fax:         (713) 368-6801
    Email:



---------------------------------------------------------------------------------------------------------~
 Reporter's or Recorder's Record:

    l s there a reporter's record?          ~Yes       D   No
Was reporter's record requested?            ~Yes 0No

Was there a reporter's record eleeironically recorded? ~Yes D No

lfycs. date requested: October 16,2015

lfno, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? ~Yes 0               No 0Indigcnt




                                                                  Page 5 of9
     ~ Court Reporter                              0   Court Recorder
     ~ Otlicial                                    0   Substitute



    First Name:         Cynthia
     Middle Name:
     La;;t Name:        Montalvo
     Sunix:
     Address I:         Harris County Civil Courthouse
     Address 2:         20 I Caroline. lith Floor
    City:               Houston
    State:    Texas                          Zip+ 4: 77002

1
    Tckphonc:        (7l3)368-6037             ext.
!
i Fax:
ILm~1il:
~
lx.     Supersedeas Bond

~1crscdcas bond lilcd:0Yes IZJ                 No       Ifycs. date tiled:

     Will file:   IZJ Yes    0   No



    XL Extraordinary Relief

I Will you request extraordinary rclief(e.g. temporary or ancil:ary relief) from this Court?                0 Yes   IZJ   No
1    ~ryes, bricny state the basis ror your request:
I
I XH. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
~or 14th Court of Appeal)
IShould this appeal be referred to mediation?                D Yes IZJ No
J   lfn:1. pkasc specily·:The case has been through mediation.
! lias the case been through an ADR procedure? iZ]Y es 0 No
i [ r \ CS. \I ho \Vas the   mediator? AI ice Oliver-Parrott
I -
I \\'hat type or /\DR procedure?          mediation
iAt 1vhat stage did the case go through ADR?               0 Pre-Trial       IZJ   Post-Trial   D   Other
II   r other, please specify:

I Type or case?       Contract
    Give a brief description of the issue to be raised on appeaL the relief sought. and the applicable standard tclr review. if known (without
I   prejudice to the right to raise additional issues or request additional relic!):
[ No damages f(x misappropriation of trade secrets were awarded by the jury, legally and factually insuftlcient evidence to support damages awarded.


!1 !ow 11 as the case disposed of'?        Trial
    Summary of relief granted. including amount of money judgment, and if any. damages awarded. $14.300.000 in damages, and
                                                                                                $4,500,000 in exemplary damages
    If money judgment, what was the amount? Actual damages:     $14,300,000.00
~nitivc (or similar) damages:           $4,500,000.00

                                                                             Page 6 of9
    ,-------------------------------------·-----------------------------------------------------------------,
     Attorney's fees (trial):   $0.00

    Attorney's lees (appellate):   $0.00

    Other:      $1,426,082.00
    If other. please spcci fy: prejudgment interest



! Will you challenge this Court's jurisdiction?       DYes     ~No
I Docs judgment have language th::;t one or more parties "take nothing"') ~          Y cs D No

    Do·~sjudgmcnt have a Mother llubbard clause? ~Yes          D No

    Other basis for linality?
    Rate the complexity of the case (usc I fix least and 5 f()r most complex):   D    I   D 2 D 3 D 4 IZJ5
    Please make my ans\vcr to the preceding questions known to other parties in this case.          ~Yes D   No
    Can the parties agree on an appellate mediator? DYes D No
    I r: cs. please give name. address. telephone. fax and email address:
    N~tllC                          Address                      Telephone                      Fax                     Email



    J.anguagcs other than English in which the mediator should be proficient:
    Name of person filing out mediation section of docketing statement:




    XIII. Related Matters

I List any pending or past related appeals before this or any other Texas appellate court by court. docket number. and style.
!
I
1   Docket Number:                                                                   Trial Court:

      Style:

         Vs.




                                                                  Page 7 of 9
 /XIV"
 L     Pro Bono Program: (Complete section if filing in the lst, 3nl, 5th, or 14th Courts of Appeals)
  ___________________________________________________________________________________________________________ __,
 /The Courts of Appeals listed abo,·c, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
  Associations. are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
  the appeal before this Court.

 The Pro Bono Committee is solely responsible lor screening and selecting the civil cases tor inclusion in the Program based upon a number of
 discretionary criteria. including the financial means ofthe appellant or appellee. If a case is selected by the Committee. and can be matched
 with appellate counsel. that counsel will take over representation of the appellant or appellee without charging legal fees. More information
 ccgarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
 '-"'' w.tcx-app.org. If your case is selected and matched with a vuluntccr la\\ycr. you will receive a letter fi·om the Pro Bono Committee within
 thir:.y (30) to forty-five (45) days after submitting this Docketing Statement.
 ~otc: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
 ) our case and that pro bono counsel can be found to represent you. Accordingly. you should not forego seeking other counsel to represent you
 in this proceeding. By signing your name below. you arc authorizing the Pro Bono committee to transmit publicly available facts and
 inl(>rmation about your case, including parties and background, through selected Internet sites and Listscrv to its pool ofvoluntecr appellate
 attorneys.
 Do you want this case to be considered f(Jr inclusion in the Pro Bono Program?            D Yes [;g] No
 Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
 rcgmding the appeal? D Yes cgj No

 Please note that any such conversations would be maintained as confidcntiul by the Pro Bono Committee and the information used solely for
I the purposes or considering the case for inclusion in the Pro Bono Program.
 I r: ou have not pre,'iously lilcd an at1idavit or lndigcney and uttuchcd a tile-stamped copy or that atlidavit, docs your income exceed 200% of
 the U.S. Department of Health and lluman Services Fcdcrul Povc11y Guidelines?              DYes D No

 These guidelines can be found in the Pro Bono Program Pamphlet as well us on the internet at




                                                                                         Date:            October 20, 2015



Printed Name: Shawn M. McCaskill                                                        State Bar No.:    24007633



Flcctronic Signature: Shawn M. McCaskill
    ((lptional)




L----------·----·-------·-------------rP;:::a=g-=-e-;:;8-::o:-:cf-;:;9------------------------___J
    XV H. Certificate of Service

     The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
     court's order or judgment as lollmvs on October 20,2015




     S ignaturc of counsel (or pro sc party)                                       Electronic Signature: Shawn M. McCaskill
                                                                                         (Optional)

                                                                                   State Bar No.:     24007633

    Ccrli !I calc of Service Requirements (TRAP 9.5( c)): A certificate of sen icc must be signed by the person who made the scrvic·c and must
    state:
                                    (I) the date and manner of service;
                                    (2) the name and address of each person served. and
                                    (3) ifthc person served is a party's attorney. the name of the party represented by that attorney



    Plca~c    enter the following lor each person served:


IDate Sen cd:
I
                         October 16, 20 15

    iv1anncr Served: eServed

    First Name:          Matthe\v

    Middle Name:         R.

    Last Name:           Pearson
    Suflix:

    Law Firm Name: Gravely & Pearson, LLP

    Address I:           425 Soledad, Suite 600
    ;\ cid:-cs~; 2:

    Ci1.y:               San Antonio
    State        Texas                       Zip+4:    78205
    Telephone:           (210) 472-1111      ext.
    Fax:         (210) 472-1110

Email:           MPcarson@gplawfirm.com

[f/ltlnrncy. Representing Pariy's Name: Shale Exploration. LLC




                                                                      Page 9 of9